Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.
Claims 1, 2, 5-9, 11-15, 17 and 19-21 are pending. 

Rejoinder
Claims 11, 14, 15, and 19 were withdrawn as being drawn to a non-elected species as a result of a restriction requirement dated 6/15/20.  The generic claims being directed to an allowable product, the restriction is withdrawn and applicant is entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is deJuan et al. (US 2006/0110428)
deJuan et al. teach a method for providing a bioactive agent into eye of a subject having an ocular condition (e.g. abstract), the method comprising: inserting into an eye of the subject a thin-film device comprising a bioactive agent (e.g. abstract; paragraphs 0032, 0149, Claim 17), the device comprising a biodegradable layer enclosing the bioactive agent (e.g. paragraph 0156, 0249), wherein the device provides a zero-order release of the bioactive agent in the eye for a period of at least 3 months (e.g. paragraph 0243).  deJuan et al. teach that the sustained release delivery device is in the form of a biocompatible polymer capsule comprising (a) a core comprising one or more bioactive agents; and (b) a jacket surrounding the core comprising a membrane that is biocompatible and that permits diffusion of the one or more bioactive agents (i.e. wherein the bioactive agent is not present in the biodegradable polymer layer) (e.g. paragraph 0033, 0151).  deJuan et al. do not teach that the biodegradable polymer layer comprises engineered nanopores or the device further comprises a microporous backing layer.  It would not have been obvious to one of ordinary skill in the art to have may these specific changes to the devices of deJuan et al.  


Conclusion
Claims 1, 2, 5-9, 11-15, 17 and 19-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619